By the Court.
We find nothing in the record to justify the reversal of the judgment of the Court of Common Pleas..
1. After the reversal of the original judgment, the Court of Common Pleas, to which the cause had been remanded for further proceedings, was authorized to allow the filing" of the amended petition, assigning a breach in the bond-which had not been assigned, or had been insufficiently assigned, in the original petition.
2. In an action against the surviving obligors of the bond, the personal representatives of the principal are not neces- • sary parties.
Leave granted; judgment of the District Court reversed,, and that of the Court of Common Pleas affirmed.